PER CURIAM:
Bryan O’Neal Benson seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and granting Benson leave to proceed in forma pauperis, dismissing his claim for intentional infliction of emotional distress, and allowing his 42 U.S.C. § 1983 (2000) claim to proceed. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Benson seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.